                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Soo Line Railroad Company,                         Case No. 18-cv-1989 (SRN/TNL)
doing business as Canadian Pacific,

       Plaintiff/Counter Defendant,

v.                                                           ORDER

The Travelers Indemnity Company,

       Defendant/Third-Party
       Plaintiff/Counter Defendant,

v.

Continental Insurance Company,
as successor in interest to certain policies
issued by Harbor Insurance Company,

       Third-Party Defendant/Counter
       Claimant.


Arthur G. Boylan, Joseph W. Anthony, and Norman H. Pentelovitch, Anthony Ostlund
Baer & Louwagie PA, 90 South Seventh Street, Suite 3600, Minneapolis, MN 55402
(for Soo Line Railroad Company);

Amy J. Woodworth, Meagher & Geer, PLLP, 33 South Sixth Street, Suite 4400,
Minneapolis, MN 55402; Craig Russell Blackman and Samuel J. Arena, Jr., Stradley
Ronon Stevens & Young, LLP, 2005 Market Street, Suite 2600, Philadelphia, PA
19103; and William T. Mandia, I, Stradley Ronon Stevens & Young, LLP, 457
Haddonfield Road, Suite 100, Cherry Hill, NJ 08002 (for The Travelers Indemnity
Company); and

Andrea E. Reisbord and Janine M. Loetscher, Bassford Remele, 100 South Fifth Street,
Suite 1500, Minneapolis, MN 55402 (for Continental Insurance Company).




                                               1
       This matter comes before the Court on The Travelers Indemnity Company’s

(“Travelers”) Motion to Compel Discovery and to Extend Case Deadlines (ECF No. 39).

A hearing was held on April 10, 2019. Arthur G. Boylan and Norman H. Pentelovitch

appeared on behalf of Soo Line Railroad Company (“Soo Line”). William T. Mandia, I,

and Amy J. Woodworth appeared on behalf of Travelers. Andrea E. Reisbord appeared on

behalf of Continental Insurance Company (“Continental”).

                                   I. BACKGROUND

       This is an insurance coverage dispute regarding environmental contamination in

connection with certain property known as the Shoreham Yard, located in Minneapolis,

Minnesota, which “has been operated as a railyard since the late 1880s.” (Compl. ¶ 3, ECF

No. 1-1.) As alleged in the Complaint, “[a]ccidental, repeated, and continuous spills and

leaks, which occurred in the course of the historical operations at [the] Shoreham Yard,

have resulted in soil and groundwater contamination both on and off site.” (Compl. ¶ 3;

see Compl. ¶¶ 30-34.) “Contaminated groundwater plumes currently extend nearly two

miles off-site from the east side of the property and more than a mile off site from the

west.” (Compl. ¶ 3; see Compl. ¶.)

       Soo Line alleges that, as of December 31, 2016, it has “paid approximately $50

million” in losses and legal expenses in connection with third-party property damage.

(Comp. ¶ 5; see Compl. ¶¶ 37-38.) Soo Line “expects to spend tens of millions more . . .

in the years to come.” (Compl. ¶ 5; see Compl. ¶ 38.) Soo Line alleges that Travelers is

obligated to indemnify it for “Travelers’[s] proportionate share” of these losses and legal

expenses under two policies issued by Travelers in or around the late 1960s and early

                                            2
1970s. (Compl. ¶ 43; see Compl. ¶¶ 6, 16-19, 46-51.) Travelers has brought in Continental,

contending that Continental is liable to Soo Line for part of the coverage period at issue

under another policy issued to Soo Line in the early 1970s. (See generally Third Party

Compl., ECF No. 13.)

                                                II. ANAYSIS

        Travelers brings the instant motion, taking issue with certain of Soo Line’s

discovery responses and seeking to extend the deadlines in the Pretrial Scheduling Order

(ECF No. 20). 1

        A. Discovery Disputes

                 1. Legal Standard

        In general, “[p]arties may obtain discovery regarding any nonprivileged matter that

is relevant to any party’s claim or defense and proportional to the needs of the case . . . .”

Fed. R. Civ. P. 26(b)(1). “Information within this scope of discovery need not be

admissible in evidence to be discoverable.” Id. “Relevance is construed broadly at the

discovery stage.”          Heilman v. Waldron, 287 F.R.D. 467, 473 (D. Minn. 2012).

Nonetheless, some threshold showing is necessary “before parties are required to open

wide the doors of discovery and to produce a variety of information which does not

reasonably bear upon the issues in the case.” Hofer v. Mack Trucks, Inc., 981 F.2d 377,

380 (8th Cir. 1992). Under Rule 37, “[a] party seeking discovery may move for an order



1
 At the hearing, there was a dispute as to whether Soo Line’s Exhibit 12 to the Declaration of Norman H.
Pentelovitch (ECF No. 57) was properly included in the record. In their Joint Motion Regarding Continued Sealing,
submitted after the hearing, the parties agreed that Exhibit 12 would be withdrawn from the record. (ECF No. 61 at
3.) Therefore, the Court considers this issue moot.

                                                        3
compelling an answer, designation, production, or inspection.” Fed. R. Civ. P. 37(a)(3)(B).

This Court “has considerable discretion in granting or denying discovery requests.”

Bredemus v. Int’l Paper Co., 252 F.R.D. 529, 534 (D. Minn. 2008).

               2. Interrogatory Nos. 5 and 7

       Interrogatory Nos. 5 and 7 seek information regarding legal expenses and related

costs incurred by Soo Line as well as an estimate of future costs Soo Line anticipates it

will incur in connection with environmental contamination at the Shoreham Yard.

       Shortly before Travelers filed this motion, the parties met and conferred and Soo

Line agreed to supplement its responses to these interrogatories. (Travelers’s Mem. in

Supp. at 10, 14 n.3, ECF No. 41; Soo Line’s Mem. in Opp’n at 11, ECF No. 46.) At the

hearing, the parties largely agreed that this dispute was resolved except for Travelers’s

concerns regarding ongoing production and the resultant impact on existing deadlines in

this matter.

       The Court will take up the issue of scheduling in Section II.B infra. Otherwise, the

Court concludes that any dispute as to Soo Line’s responses to Interrogatory Nos. 5 and 7

is premature and Travelers’s motion is denied without prejudice with respect to

Interrogatory Nos. 5 and 7.

               3. Interrogatory No. 10

       Interrogatory No. 10 requests information related to certain statements made in

regulatory filings by Canadian Pacific Railway Ltd., Soo Line’s parent company:

               Identify all Persons that participated in the drafting of
               statements regarding environmental liability and/or damages at
               the Site contained in Canadian Pacific Railway Ltd.’s 10K

                                             4
              Annual Statements in 2016 and 2017 and/or 10Q Quarterly
              Statements in 2016, 2017, 2018, and Identify all schedules and
              all underlying Documents relied upon in drafting such
              statements.

(Travelers’s Mem. in Supp. at 14.) “In essence, the[se] regulatory filing[s] present[] a

summary estimate of environmental risks at a large number of sites throughout the [United

States] and Canada.” (Soo Line’s Mem. in Opp’n at 16.) For example, in one filing,

Canadian Pacific Railway Ltd. explained how it estimated environmental liabilities when

preparing certain financial statements. (See 2017 Form 10-K at 84, Ex. 18 to Decl. of

William T. Mandia, ECF No. 42-18.) In discussing its environmental liabilities, Canadian

Pacific Railway Ltd. stated that it

              has developed remediation strategies for each property based
              on the nature and extent of the contamination, as well as the
              location of the property and surrounding areas that may be
              adversely affected by the presence of contaminants. . . . Site-
              specific plans range from containment and risk management of
              the contaminants through to [sic] the removal and treatment of
              the contaminants and affected soils and groundwater. The
              details of the estimates reflect the environmental liability at
              each property.

(2017 Form 10-K at 84.)

       Travelers asserts that information pertaining to the Shoreham Yard that was relied

upon in drafting these regulatory statements regarding anticipated future environmental

liabilities is relevant to Soo Line’s allegation that it will spend millions more in the future

in connection with the Shoreham Yard. At the hearing, Travelers emphasized that it was

only seeking information related to the Shoreham Yard.

       Soo Line responds that these are broad, summary estimates, inclusive of “a large


                                              5
number of sites,” and “information specifically about [the] Shoreham [Yard] cannot be

easily disaggregated from the boarder set of information” used to produce these regulatory

filings. (Soo Line’s Mem. in Opp’n at 16.) Soo Line also responds that the requested

information is not proportional to the needs of the case because it needs “to be collected

from a non-party” while, at the same time, maintaining that responsive information has

already been produced in response to other discovery requests. (Soo Line’s Mem. in Opp’n

at 17.)

          The Court agrees that high-level, generalized information of the type contained in

Canadian Pacific Railway Ltd.’s regulatory filings concerning its overall estimated future

environmental liabilities is of minimal value to this coverage dispute, which is confined to

a specific property, and not proportional to the needs of this case. But, to the extent there

are any schedules and documents, or portions of any such schedules and documents,

specific to the Shoreham Yard that were relied upon in drafting these regulatory statements,

such information is directly relevant to Soo Line’s claims that it “expects to spend millions

more” in connection with environmental contamination at the Shoreham Yard. Further,

while Soo Line asserts that requiring it to “collect[ documents] from a non-party to this

case” is disproportionate to the needs of this litigation, Soo Line does not contend that

such information is not within its possession, custody, or control, and in fact appears to

have already produced some of these documents in response to other discovery requests.

See Fed. R. Civ. P. 34(a)(1); In re Hallmark Capital Corp., 534 F. Supp. 2d 981, 982-83

(D. Minn. 2008); Prokosch v. Catalina Lighting, Inc., 193 F.R.D. 633, 636 (D. Minn.

2000); see also Polaris Indus., Inc. v. CFMOTO Powersports, Inc., No. 10-cv-4362

                                              6
(JNE/JJG), 2012 WL 13028232, at *3-5 (D. Minn. Jan. 12, 2012).

         Therefore, the Court will grant Travelers’s motion in part and order Soo Line to

supplement its response to Interrogatory No. 10 2 to the extent that there are any schedules

and documents, or portions thereof, that are specific to the Shoreham Yard that were relied

upon in drafting these regulatory statements. Travelers’s motion is otherwise denied with

respect to Interrogatory No. 10.

                  4. Interrogatory Nos. 12 and 17 and Document Request No. 38

         Interrogatory Nos. 12 and 17 and Document Request No. 38 seek information

regarding notices, reports, and updates Soo Line provided to any insurer regarding

environmental contamination, investigation, and remediation at the Shoreham Yard.

         Travelers asserts that this information is relevant to environmental contamination,

investigation, and remedial activities that have taken place at the Shoreham Yard, pointing

out that “the claims and defenses in this case involve long-standing environmental

contamination at a location that has operated as a railway since the late 1880s” and the

allegations in the Complaint reflect that Soo Line has been engaged in investigation and

remediation of such contamination “since at least the early 1990s.” (Travelers’s Mem. in

Supp. at 18.) According to Travelers, these communications are relevant to several issues

in this case, including but not limited to (1) the number of “occurrences”; (2) the

appropriate allocation period; (3) whether the claimed costs were incurred with respect to



2
  To the extent necessary, Soo Line shall supplement its response to Document Request No. 3, which seeks “[a]ll
documents identified, referenced, relied on, described in (or that You were requested to identify or describe), or that
relate to or concern Your responses to Travelers’s Interrogatories.” (Soo Line’s Resps. to Travelers’s First Req. for
Produc. of Docs. at 4, Ex. 2 to Mandia Decl., ECF No. 42-2.)

                                                           7
the investigation and remediation of damage to Soo Line’s own property as opposed to the

investigation and remediation of third-party property damage; and (4) whether Soo Line

provided adequate notice to Travelers regarding the environmental contamination for

which it now seeks coverage.

       Soo Line counters that Travelers has “offer[ed] only conclusory statements about

the relevance of such documents that fail to identify how interactions with other insurers

will support any party’s claims or defenses.” (Soo Line’s Mem. in Opp’n at 18.) Soo Line

additionally counters that notice is defined under the relevant policies and what Soo Line

may have provided to other insurers is not relevant as to whether Soo Line fulfilled its

notice obligations under the policies at issue, and Travelers has not explained how any such

communications will provide relevant information as to Soo Line’s cooperation with

Travelers regarding the Shoreham Yard.

       As Travelers explained at the hearing, the issue of whether Soo Line provided

adequate notice in connection with environmental contamination at the Shoreham Yard is

central to Travelers’s defense in this litigation. Information concerning what Soo Line

communicated to other insurers regarding environmental contamination at the Shoreham

Yard is relevant to what Soo Line knew and when (as compared to what it may have shared

with and represented to Travelers) and Soo Line’s allegation that it “cooperated with and

apprised Travelers of significant events transpiring with respect to the Shoreham Yard.”

(Compl. ¶ 41.)     Soo Line’s communications with other insurers characterizing and

discussing environmental contamination at the Shoreham Yard are also relevant to

Travelers’s defense that the environmental contamination resulted from multiple

                                             8
occurrences rather than a single occurrence and what was being done to address any

environmental contamination.

       Soo Line relies on HDI-Gerling America Insurance Co. v. Taylor Morrison

Services, Inc., No. 1:09-CV-2364-JEC, 2010 WL 11508832 (N.D. Ga. Sept. 16, 2010)

[hereinafter HDI-Gerling], for the proposition that “[s]imilar demands for communications

with ‘other’ insurers have previously been determined to be irrelevant in evaluating claims

regarding a particular insurance policy.” (Soo Line’s Mem. in Opp’n at 18.) HDI-Gerling,

however, presents a different procedural and legal posture than the present case. In HDI-

Gerling, the motion to compel was brought in response to the plaintiff insurer’s motion for

summary judgment that it had no duty to defend the defendant insured under the policy.

2010 WL 11508832, at *1-2. The insured sought to delay a ruling on the insurer’s motion

for summary judgment in order to conduct additional discovery, including the insurer’s

communications with other insurers regarding the subject litigation. Id. at *7. The HDI-

Gerling court denied the motion, reasoning:

              None of the requested documents have any bearing on
              plaintiff’s motion for summary judgment. Plaintiff’s motion
              concerns only one issue: whether plaintiff has a duty to provide
              a defense in the Rosa litigation. Under Georgia law, that issue
              is resolved by comparing the allegations of the complaint
              against the insured with the terms of the insurance policy. If it
              is clear from the allegations that the asserted claims do not fall
              within the coverage of the policy, the insurer does not have a
              duty to defend the insured. That is the case here.

Id. (citations omitted).

       First, this is not a duty-to-defend case. Second, the discovery being sought is not in

conjunction with a request to delay a dispositive ruling on the merits. At this early stage

                                              9
of the litigation, it would be premature to limit Travelers’s ability to pursue discovery

relevant to the pieces of its overall defense strategy that the environmental contamination

at the Shoreham Yard is not covered under the policies. See St. Jude Medical, S.C., Inc. v.

Biosense Webster, Inc., No. 12-cv-621 (ADM/AJB), 2013 WL 3899967, at *3 (D. Minn.

July 29, 2013) (“[P]arties are generally entitled to pursue discovery relevant to their stated

claims or defenses, even if their opponent has a dim view of those positions.”). Third,

while the Court acknowledges Soo Line’s concerns over litigation by comparison, these

concerns go more to the use and admissibility of evidence on various issues in this

litigation. Again, “[i]nformation within th[e] scope of discovery need not be admissible in

evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). Nothing about the discoverability

of this information precludes Soo Line from later challenging the use of such information

by Travelers in a particular context.

       Therefore, Travelers’s motion is granted with respect to Interrogatory Nos. 12 and

17 and Document Request No. 38.

              5. Interrogatory No. 21 and Request for Production No. 11

       Interrogatory No. 21 and Request for Production No. 11 seek information and

documents relating to insurance policies purchased by Soo Line and its predecessors and

periods of time for which Soo Line did not obtain insurance coverage. Travelers asserts

that responsive discovery “bear[s] directly on the issue of allocation of costs and expenses

among other insurers and Soo Line.” (Travelers’s Mem. in Supp. at 20.)

       The parties’ dispute is largely bound up in legal questions that have not yet been

decided in this case. At least at this stage of the proceedings, the parties agree that damages

                                              10
resulting from environmental contamination at the Shoreham Yard would be allocated

among the insurers by the “pro rata by time on the risk” method. (Travelers’s Mem. in

Supp. at 20-22; Soo Line’s Mem. in Opp’n at 20-21.) See, e.g., Land O’ Lakes, Inc. v.

Emp’rs Mut. Liab. Ins. Co. of Wisc., 846 F. Supp. 2d 1007, 1038 (D. Minn. 2012) (“Under

Minnesota law, damages for environmental contamination that takes place over an

extended period of time are allocated by the ‘pro rata by time on the risk’ method.”

(quoting N. States Power Co. v. Fid. & Cas. Co. of N.Y., 523 N.W.2d 657, 663 (Minn.

1994) (internal quotation marks omitted)). “In other words, each triggered policy bears a

share of the total damages proportionate to the number of years it was on the risk relative

to the total number of years of coverage triggered.” Land O’ Lakes, 846 F. Supp. 2d at

1038 (quotation omitted).

       Soo Line’s predecessor, the Minneapolis, St. Paul, and Sault Ste. Marie Railroad,

was formed in 1944, and purchased the Shoreham Yard “from the bankruptcy estate of

another rail company” that same year. (Compl. ¶ 30.) Soo Line does not dispute that

insurance was available in the market before 1944 and that insurance policies for the

Shoreham Yard existed prior to 1944. Soo Line maintains, however, that information pre-

1944 is not relevant because Soo Line did not exist prior to that time, citing a 2011

arbitration award (“the London Arbitration”) involving other insurers where the allocation

period was determined to be 1944 to 1977.

       There has been no determination that the London Arbitration—a dispute involving

different insurers—has a preclusive effect in this case. There has been no determination

as to the beginning (or the end) of the applicable allocation period in this case. There has

                                            11
been no determination regarding what effect, if any, the purchase of the Shoreham Yard

from a bankruptcy estate has on the issues in this litigation, including but not limited to any

appropriate allocation period. At this stage of the proceedings, there is only Soo Line’s

allegation that the subject environmental contamination has been ongoing throughout the

operation of the Shoreham Yard, which, by Soo Line’s own account, began sometime in

the 1880s.

       Soo Line has alleged that the environmental contamination at issue has been

practically continuous since the Shoreham Yard’s inception.                  Ultimately, the

environmental contamination may be the result of a single occurrence. But, it may not.

The relevant allocation period may, in the end, align with the allocation period in the

London Arbitration. But, it may not. There are a myriad of ways the many complex factual

and legal issues in this case may narrow over the course of litigation. But, they have not

yet been so narrowed. Travelers need not accept Soo Line’s characterization as to the

usefulness of the pre-1944 information to Travelers’s own defense. The discovery sought

is relevant to issues of allocation and other policies that may be implicated in connection

with the environmental contamination at the Shoreham Yard.

       Therefore, Travelers’s motion is granted with respect to Interrogatory No. 21 and

Request for Production No. 11.

              6. Interrogatory No. 19

       Interrogatory No. 19 asks Soo Line to “state with particularity any and all bases for

(and Identify all Documents that support) [its] contention that there was only one

‘occurrence’ at the Site as defined in the Travelers policies at issue in this Action.”

                                              12
(Travelers’s Mem. in Supp. at 22 (quotation omitted).) While Soo Line provided a

narrative response to Interrogatory No. 19, Soo Line did not identify any documents as part

of its response.

       Travelers argues that “the issue of whether there was one ‘occurrence’ or multiple

‘occurrences’ at the Shoreham Yard is a central and critical issue in this case regarding the

potential scope of coverage under the . . . [p]olicies,” and “Soo Line should . . . be required

to identify the documents it relies on to support its assertion that there was only a single

‘occurrence’ at the Shoreham Yard.” (Travelers’s Mem. in Supp. at 23.) Soo Line

responds that its narrative response is sufficient at this juncture. Soo Line “anticipates that

the issue of occurrences will ultimately be decided by the Court, with heavy reliance on

the input of experts.” (Soo Line’s Mem. in Opp’n at 24.) As a result, “Soo Line anticipates

that its own experts will ask for particular documents related to these issues, and [Soo Line]

will [then] identify those documents relied upon.” (Soo Line’s Mem. in Opp’n at 24.)

Because expert disclosures are due in August under the Pretrial Scheduling Order, Soo

Line contends that its response is presently complete.

       “Each interrogatory must, to the extent it is not objected to, be answered separately

and fully in writing under oath.” Fed. R. Civ. P. 33(b)(3). Soo Line has alleged that the

environmental contamination borne out of “[a]ccidental, repeated, and continuous spills

and leaks” at the Shoreham Yard meets the definition of “occurrence” under the policies at

issue. (Compl. ¶¶ 3, 6, 24, 28, 33-34, 39-40.) Central to Travelers’s defense in this

litigation is whether the environmental contamination at issue was the result of one

“occurrence” or multiple “occurrences.” Travelers is entitled to discover the basis for Soo

                                              13
Line’s allegation that the environmental contamination at the Shoreham Yard resulted from

a single occurrence and those documents that presently support Soo Line’s position, even

if Soo Line may rely on additional documents and experts in the future. Soo Line has

proffered no basis for not fully responding to Interrogatory No. 19 other than that it

anticipates relying on experts in the future. The fact that Soo Line may rely on experts in

the future does not exempt Soo Line from fully responding to Interrogatory No. 19 and

identifying those documents in support of its position at this time. See United States v.

Cameron-Ehlen Grp., Inc., No. 13-cv-3003 (WMW/DTS), 2019 WL 1453063, at *2 (D.

Minn. Apr. 2, 2019) (“Defendants may discover the basis for these initial allegations at this

stage of the litigation, even if it is not the full universe of facts that ultimately are offered

in support of the allegation at trial.”). Soo Line may—and indeed has an obligation to—

later supplement its response to Interrogatory No. 19 to reflect any expert information as

necessary. See Fed. R. Civ. P. 26(e)(1); see also Fed. R. Civ. P. 33 advisory comm. note

to 1970 amend. (“[T]he interrogating party will ordinarily not be entitled to rely on the

unchanging character of the answers he receives and cannot base prejudice on such

reliance.”).

       Therefore, Travelers’s motion is likewise granted with respect to Interrogatory No.

19.

       B. Extension of Pretrial Deadlines

       Lastly, Travelers moves for an extension of the existing deadlines in the Pretrial

Scheduling Order by 120 days, citing delayed document production by Soo Line. At the

hearing, Soo Line acknowledged that its document production has progressed more slowly

                                               14
than anticipated and proposed that the existing deadlines be extended by 60 days. Soo Line

has produced a substantial number of documents since the hearing. (See ECF Nos. 62, 64.)

           Rule 16 provides that “[a] schedule may be modified only for good cause and with

the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see D. Minn. LR 16.3. “The primary

measure of good cause is the movant’s diligence in attempting to meet the scheduling

order’s requirements.” Harris v. FedEx Nat’l LTL, Inc., 760 F.3d 780, 786 (8th Cir. 2014

(quotation omitted); see also Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716-17 (8th

Cir. 2008).

           There have been a number of challenges with document production in this case,

including those related to the age and type of responsive documents to be produced as well

as metadata. These challenges have resulted in longer production times than anticipated.

Travelers’s discovery requests were served back in September 2018 and Soo Line’s

document production has continued through at least the beginning of May 2019. Travelers

has shown good cause to extend the existing deadlines to account for these delays. 3

Accordingly, the Court will grant the requested extension in its entirety, extend the existing

deadlines by 120 days, and issue an Amended Pretrial Scheduling Order.

           In closing, the Court notes Travelers has also requested that the Court order Soo

Line to complete any ordered supplementation with 14 days from the date of this Order

and convene a status conference to set a date certain for the completion of Soo Line’s

document production. The Court declines to do so. The parties, rather than the Court, are



3
    In finding good cause, the Court is not suggesting that Soo Line has been dilatory.

                                                           15
the most knowledgeable regarding the specific realities of document production in this

case. As such, the parties, rather than the Court, are in the best position to manage those

realities in the context of this litigation. The Court strongly encourages the parties to

maintain open communication as to the timing of any additional production and

supplementation and to regularly meet and confer in order to keep each other updated.




                                [Continued on next page.]




                                            16
                                     III. ORDER

     Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

     1. Travelers’s Motion to Compel Discovery and to Extend Case Deadlines (ECF
        No. 39) is GRANTED IN PART and DENIED IN PART as set forth herein.

     2. An Amended Pretrial Scheduling Order shall issue shortly.

     3. Each party shall bear its own costs and attorney fees. See Fed. R. Civ. P.
        37(a)(5)(C).

     4. All prior consistent orders remain in full force and effect.

     5. Failure to comply with any provision of this Order or any other prior consistent
        Order shall subject the non-complying party, non-complying counsel and/or the
        party such counsel represents to any and all appropriate remedies, sanctions and
        the like, including without limitation: assessment of costs, fines and attorneys’
        fees and disbursements; waiver of rights to object; exclusion or limitation of
        witnesses, testimony, exhibits and other evidence; striking of pleadings;
        complete or partial dismissal with prejudice; entry of whole or partial default
        judgment; and/or any other relief that this Court may from time to time deem
        appropriate.




Dated: May   29    , 2019                              s/ Tony N. Leung
                                                Tony N. Leung
                                                United States Magistrate Judge
                                                District of Minnesota


                                                Soo Line Railroad Co. v. Travelers
                                                Indemnity Co. et al.
                                                Case No. 18-cv-1989 (SRN/TNL)




                                           17
